 1
                                   UNITED STATES DISTRICT COURT
 2
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 3

 4   UNITED STATES OF AMERICA,                         CASE NO. 1:17-CR-00242-LJO-SKO-1
 5                              Plaintiff,
 6           v.                                        ORDER GRANTING TRIAL COUNSEL
                                                       LEAVE TO WITHDRAW AS COUNSEL
 7                                                     OF RECORD
     THOMAS LEE CROW,
 8
                                Defendant.
 9
                                                       (ECF NO. 32)
10

11

12           Based upon the foregoing Motion to Withdraw as Counsel for the Defendant (ECF No. 32),

13   and for good cause shown, IT IS HEREBY ORDERED that trial counsel Brian C. Andritch is

14   granted leave to withdraw as Thomas Crow’s counsel of record.

15           Mr. Crow shall continue to act in propria persona in relation to his motion to vacate, set

16   aside, or correct a sentence under Title 28, United States Code, Section 2255, filed on April 2,

17   2019.

18           IT IS FURTHER ORDERED that the hearing on this motion, scheduled for August 5,

19   2019, is hereby vacated.

20
     IT IS SO ORDERED.
21

22     Dated:     July 17, 2019                            /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
23

24

25

26
27

28
